Filed pursuant to Rule 497 File No. 333-178646 CĪON INVESTMENT CORPORATION Supplement No.5datedAugust 13,2014 To Prospectus dated April 30, 2014 This supplement contains information that amends, supplements or modifies certain information contained in the accompanying prospectus of CĪON Investment Corporation dated April 30, 2014, as previously supplemented andamended(as so supplemented andamended, the “Prospectus”). This supplement is part of, and should be read in conjunction with, the Prospectus. The Prospectus has been filed with the U.S. Securities and Exchange Commission, and is available free of charge at www.sec.gov or by calling (877) 822-4276. Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses. You should also carefully consider the “Risk Factors” beginning on page 30 of the Prospectus before you decide to invest in our common stock. STATUS OF OUR CONTINUOUS PUBLIC OFFERING Since commencing our continuous public offeringon July 2, 2012 and throughAugust 11,2014,we received and accepted subscriptions in our offering forapproximately36,981,300 shares of our common stock at an average price per share of $10.22, for corresponding gross proceeds of approximately $377,813,300, including shares purchased by our affiliates, shares repurchased pursuant to our sharerepurchase programand proceeds from our second amended and restated distribution reinvestment plan. This supplement amends the indicated section of the Prospectus as follows: PROSPECTUS SUMMARY The first paragraph in the section entitled “Prospectus Summary — Recent Developments — Total Return Swap” on page 17 of the Prospectus is hereby amended by adding as the fifth sentence thereof the following: On July 30, 2014, Flatiron and Citibank further amended the TRS to increase the maximum aggregate market value of the portfolio of loans subject to the TRS from $325 million to $375 million. 1 QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2014 On August 13, 2014, we filed our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014 with the SEC, a copy of which is appended hereto. 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedJune 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54755 CĪON Investment Corporation (Exact name of registrant as specified in its charter) Maryland 45-3058280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [x] (Do not check if a smaller reporting company) Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [] No [x] The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of August 11, 2014 was 36,981,292. CĪON INVESTMENT CORPORATION TABLE OF CONTENTS FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Net Assets 3 Consolidated Statements of Cash Flows 4 Consolidated Schedule of Investments 5 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 58 PART II – OTHER INFORMATION Item 1. Legal Proceedings 59 Item 1A.Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 4. Mine Safety Disclosures 59 Item 5. Other Information 59 Item 6. Exhibits 60 Signatures 62 PART I – FINANCIAL INFORMATION Item 1. Financial Statements CĪON Investment Corporation Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Investments, at fair value (amortized cost of $244,969,933 and $103,414,685, respectively) $ $ Cash Due from counterparty(1) Reimbursement from IIG, net(2) - Due from IIG - other - Prepaid expenses - Interest receivable on investments Receivable due on investments sold Unrealized appreciation on total return swap(1) Receivable due on total return swap(1) Total assets $ $ Liabilities and Shareholders' Equity Liabilities Payable for investments purchased $ $ Shareholders' distributions payable(3) - Accounts payable and accrued expenses Accrued management fees - Accrued administrative services expense - Due to IIG - offering expenses - Accrued recoupment of expense reimbursements from IIG(2) - Accrued capital gains incentive fee(4) Total liabilities Commitments and contingencies (Note 4 and Note 10) Shareholders' Equity Common stock, $0.001 par value; 500,000,000 shares authorized; 32,949,270 and 15,510,178 shares issued and outstanding, respectively Capital in excess of par value Accumulated distributions in excess of net investment income Accumulated net unrealized appreciation on investments Accumulated net unrealized appreciation on total return swap(1) Total shareholders' equity Total liabilities and shareholders' equity $ $ Net asset value per share of common stock at end of period $ $ Shares of common stock outstanding (1) See Note 7 for a discussion of the Company’s total return swap agreement. (2) See Note 4 for a discussion of expense reimbursements from ICON Investment Group, LLC, or IIG, and recoupment of expense reimbursements. (3) See Note 5 for a discussion of the sources of distributions paid by the Company. (4) See Note 2 and Note 4 for a discussion of the methodology employed by the Company in calculating the capital gains incentive fee. See accompanying notes to consolidated financial statements. 1 CĪON Investment Corporation Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Investment income Interest income $ Operating expenses Management fees Administrative services expense Capital gains incentive fee(1) Offering expense - IIG - - - General and administrative(2) Total expenses Expense reimbursement from IIG(3) - Recoupment of expense reimbursement from IIG(3) - - Net operating expenses Net investment income (loss) Realized and unrealized gains Net realized gain on investments Net change in unrealized appreciation on investments Net realized gain on total return swap(4) Net change in unrealized (depreciation) appreciation on total return swap(4) Total net realized and unrealized gains Net increase in net assets resulting from operations $ Per share information—basic and diluted Net increase in net assets per share resulting from operations $ Weighted average shares of common stock outstanding See Note 2 and Note 4 for a discussion of the methodology employed by the Company in calculating the capital gains incentive fee. See Note 9 for details of the Company's general and administrative expense. See Note 2 for details of the Company's organization costs and offering expenses included in general and administrative expense. (3) See Note 4 for a discussion of expense reimbursements from IIG and recoupment of expense reimbursements. See Note 7 for a discussion of the Company’s total return swap agreement. See accompanying notes to consolidated financial statements. 2 CĪON Investment Corporation Consolidated Statements of Changes in Net Assets (unaudited) Six Months Ended June 30, Changes in net assets from operations: Net investment (loss) income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net realized gain on total return swap(1) Net change in unrealized appreciation on total return swap(1) Net increase in net assets resulting from operations Shareholder distributions:(2) Net realized gain on total return swap Net interest and other income from TRS portfolio Net gain on TRS loan sales Net realized gain on investments Other sources Net decrease in net assets from shareholder distributions Changes in net assets from capital share transactions: Issuance of common stock, net of issuance costs of $15,432,857 and $3,038,387, respectively Reinvestment of shareholder distributions Repurchase of common stock - Amortization of deferred offering expenses - Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ Net asset value per share of common stock at end of period $ $ Shares of common stock outstanding at end of period (1) See Note 7 for a discussion of the Company’s total return swap agreement. (2) See Note 5 for a discussion of the sources of distributions paid by the Company. See accompanying notes to consolidated financial statements. 3 CĪON Investment Corporation Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Operating activities: Net increase in net assets resulting from operations $ $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net accretion of discount on investments Proceeds from principal repayment of investments Purchase of investments Increase in short term investments, net Proceeds from sale of investments Net realized gain on investments Net unrealized appreciation on investments Net unrealized appreciation on total return swap(1) Increase in due from counterparty Decrease (increase) in reimbursement from IIG, net(2) Increase in due from IIG - other - Decrease in prepaid expenses Increase in interest receivable on investments Increase in receivable due on investments sold Increase in receivable due on total return swap(1) Increase in payable for investments purchased Increase in accounts payable and accrued expenses Increase in accrued management fees - Increase in accrued administrative services expense - (Decrease) increase in due to IIG - offering expenses Increase in accrued recoupment of expense reimbursements from IIG(2) - Increase in accrued capital gains incentive fee - Net cash used in operating activities Financing activities: Gross proceeds from issuance of common stock Commissions and dealer manager fees paid Repurchase of common stock - Shareholder distributions paid(3) Repayment of financing arrangement - Net cash provided by financing activities Net increase in cash Cash, beginning of period - Cash, end of period $ $ Supplemental non-cash financing activities: Deferred offering expenses charged to shareholders' equity $
